Case 1:20-cv-00249-SEB-TAB Document 31 Filed 05/21/20 Page 1 of 1 PageID #: 200




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BRIAN HOUSTON,                                         )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )      No. 1:20-cv-00249-SEB-TAB
                                                        )
 EQUIFAX INFORMATION SERVICES, LLC,                     )
 TRANSUNION, LLC,                                       )
 HC CREDIT,                                             )
 KIA MOTORS FINANCE,                                    )
                                                        )
                               Defendants.              )

           ORDER ON MAY 21, 2020, TELEPHONIC STATUS CONFERENCE
        Parties appeared by counsel May 21, 2020, for a telephonic status conference.

 Discussion was held regarding case status and settlement. The Court ordered within 30 days:

        (1) Plaintiff and Defendant Equifax shall file a stipulation of dismissal, or a status report

            on settlement; and

        (2) Plaintiff shall seek an entry of default against Defendant HC Credit or move to

            dismiss any claims against HC Credit.

        Date: 5/21/2020



                                            _______________________________
                                        Tim A. Baker
                                        United States Magistrate Judge
                                        Southern District of Indiana




 All ECF-registered counsel of record via email
